Citation Nr: 1611592	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  05-10 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date between January 25, 1996, and December 1, 2004, for the award of a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran had active service from June 1975 through June 1978.

This case is before the Board of Veterans' Appeals  (BVA or Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

A September 2011 Board decision denied an effective date earlier than December 1, 2004, for the award of a TDIU.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a July 2013 memorandum decision, the Court set aside the Board's September 2011 decision and remanded the matter to the Board for readjudication.  The Board again remanded the claim in February and August 2014.

A June 2015 Board decision again denied an effective date earlier than December 1, 2004, for the award of a TDIU.  The Veteran appealed this decision to the Court.  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in December 2015.  By order dated in January 2016, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  Between January 25, 1996, and December 12, 2003, the Veteran was service-connected for postoperative residuals of disc disease of the lumbar spine, evaluated as 40 percent disabling; residuals of acromioclavicular separation, right shoulder, evaluated as 0 percent disabling; and a left ulnar fracture, evaluated as 0 percent disabling. 

2.  Between December 12, 2003, and December 1, 2004, the Veteran was service-connected for postoperative residuals of disc disease of the lumbar spine, evaluated as 40 percent disabling; residuals of acromioclavicular separation, right shoulder, evaluated as 10 percent disabling; and a left ulnar fracture, evaluated as 0 percent disabling. 

3.  The evidence reflects that between January 25, 1996, and December 1, 2004, the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU between January 25, 1996, and December 1, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran has been awarded a TDIU, effective December 1, 2004.  He argues that an earlier effective date should be assigned for the TDIU. 

In its July 2013 decision, the Court indicated that the Board's September 2011 decision should have considered whether a TDIU had been warranted in this matter since January 25, 1996, the day on which the Veteran filed a claim for service connection for the lower back disorder he contends has rendered him unemployable for many years.  38 C.F.R. §§ 3.156(b), 3.400 (2015); Rice v Shinseki, 22 Vet.App. 447 (2009).  As the Veteran received a TDIU effective December 1, 2004, the issue addressed in this decision is whether an earlier effective date should be assigned for the TDIU award - i.e., whether a TDIU was warranted at any time between January 25, 1996, and December 1, 2004. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income. 

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2015).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, disabilities resulting from common etiology or single accident or affecting both upper or lower extremities, etcetera, will be considered as one collective disability for the purpose of determining whether these threshold rating requirements are met.

Rating boards should refer all cases of Veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a), to the Director of the Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b). 

In this case, between January 25, 1996, and December 12, 2003, the Veteran was service-connected for postoperative residuals of disc disease of the lumbar spine, evaluated as 40 percent disabling; residuals of acromioclavicular separation, right shoulder, evaluated as 0 percent disabling; and a left ulnar fracture, evaluated as 0 percent disabling.  The combined evaluation was 40 percent.  38 C.F.R. § 4.25 (2015).  Between December 12, 2003, and December 1, 2004, the disability rating assigned for the right shoulder disorder was increased to 10 percent, while the ratings for the back and left ulnar disorders continued at 40 and 0 percent disabling, respectively.  The combined evaluation was 50 percent.  Id.

Thus, the Veteran did not meet the schedular criteria for consideration of a TDIU under the provisions of 38 C.F.R. § 4.16(a) at any time during the period from January 25, 1996, to December 12, 2003.  The Board must therefore consider entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).

The Board may not assign an extra-schedular rating in the first instance.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  For this reason the Board's February and August 2014 remands requested that the Agency of Original Jurisdiction submit the issue of entitlement to a TDIU, prior to December 1, 2004, to the Director of the Compensation and Pension Service.  In a March 2015 decision, the Director denied entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16, prior to December 1, 2014.  

Because this claim has been referred to the Director, although denied, the Board may now proceed to enter a final appellate decision on extra-schedular entitlement.  Thus, the pertinent inquiry for the Board to consider at this juncture is whether the evidence sufficiently shows that, between January 25, 1996, and December 1, 2004, the Veteran was "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," which is essentially the same standard of entitlement set forth under § 4.16(a) for schedular evaluations, so as to warrant an extraschedular TDIU under § 4.16(b).  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (recognizing that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1)  . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16"). 

Based on a thorough review of the record, the Board finds that the evidence supports entitlement to a TDIU between January 25, 1996, and December 1, 2004.  The evidence shows that the Veteran's service-connected postoperative residuals of disc disease of the lumbar spine prevented him from securing or following substantially gainful employment during that period.  

As specifically highlighted by the Joint Motion, the evidence of record supports the Veteran's claim.  The record shows that Veteran has an 8th-grade education.  In a March 2015 statement, the Veteran reported that he only had an 8th-grade education, and had a limited ability to work since he was confined to his bed from 3 days to 3 weeks every 2-3 months.  

As also noted by the Joint Motion, a November 1996 determination by the Social Security Administration (SSA) found that the Veteran was disabled as of January 9, 1996.  The primary diagnosis was chronic low back pain with radiation into right leg with disc herniation, and the secondary diagnosis was disc bulging and mild stenosis at L4-5 and L5 fused to S1.  

The Joint Motion also pointed out that a February 1996 VA treatment record indicated that the Veteran was only able to walk to the bathroom.  A March 1996 treatment record noted that the Veteran's pain did not allow him to move.  An April 1996 VA treatment record indicated that he had back pain and difficulty walking.  On the Veteran's TDIU application, he stated that he had not worked in January 1996 and that at that time he was unable to walk.  During a December 2004 RO hearing, the Veteran testified that he could not walk in January 1996 and that he could not stand or sit for long periods of time.  He also stated that he laid down 8 hours out of the day and during 3 months spent 2 weeks in bed.  The Veteran had to stand up twice during his hearing.  

Further, the Board observes that an April 1996 VA report provides that the Veteran stated that he could not work since January 1996 as the result of low back pain and limitation of motion.  The report related that the Veteran worked in the trucking and trailer business.  An examination of the Veteran's low back revealed significant limitation of motion due to pain, and that the Veteran "was extremely rigid."

The Board also observes that the Board's own September 2011 decision, which denied an initial rating in excess of 40 percent for the Veteran's low back disorder, determined that between January 1996 and December 2004 the Veteran experienced severe symptomatology associated with herniated lumbar discs and associated intervertebral disc syndrome (IVDS) on his right side.

Moreover, the Board finds that the Veteran's 8th-grade education level indicates that he would be unable to work in other areas of the trucking profession, such as office work, or work not involving lifting heavy weights or driving long distances.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability).

The Board is aware that SSA determinations are not binding on the Board.  Nevertheless, VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

In this case, the SSA determination that the Veteran was disabled as of January 9, 1996, due to his low back disability is relevant and probative to the Veteran's claim for an earlier effective date for a TDIU.  The SSA determination corroborates the Veteran's own testimony that his service-connected low back disability rendered him unemployable beginning in January 1996.  

The Board is also aware that in March 2015 the Director offered a negative opinion, stating solely that "[n]one of the available evidence supports the Veteran's contention that any of his service-connected disabilities or a combination of the effects of the disabilities prevented employment prior to December 1, 2004."

The Board finds that the Director's March 2015 negative opinion has little probative value.  It is not based on current examination results.  It does not appear to be based on a thorough or detailed review of the medical record, as it makes no specific references to the Veteran's medical or employment history for the relevant time period, or any general medical principles or medical expertise.  It does not distinguish the Veteran's employability prior to December 1, 2004 (the current effective date for his TDIU), to his employability after that date.  Nor does it compare medical evidence, or the Veteran's own testimony. dated prior to December 1, 2004, to the medical evidence and testimony dated after that date.  These failures are particularly important, in the Board's judgment, as it is the presence of such references that make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

In light of the foregoing, the Board finds that a TDIU between January 25, 1996, and December 1, 2004, is warranted.

(CONTINUED ON NEXT PAGE)






ORDER

A TDIU between January 25, 1996, and December 1, 2004, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


